F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           August 28, 2006
                                       TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                             Clerk of Court

 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

        v.                                                   No. 06-3160
                                                   (D. Ct. No. 03-CV-3223-CM and
 MARIO MENDEZ-ZAMORA,                                    00-CR-20066-3-CM)
                                                               (D. Kan.)
               Defendant - Appellant.



                                          ORDER


Before TACHA, Chief Circuit Judge, HARTZ, and TYMKOVICH, Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel has

determined unanimously that oral argument would not be of material assistance in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The

case is therefore ordered submitted without oral argument.

       Mario Mendez-Zamora, a federal prisoner appearing pro se, seeks a certificate of

appealability (“COA”) to challenge the District Court’s denial of his 28 U.S.C. § 2255

motion to vacate, set aside, or correct his sentence. See 28 U.S.C. § 2253(c)(1) (a

petitioner may not appeal the denial of habeas relief under § 2255 unless a COA is

issued). We will issue a COA “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires the
petitioner to demonstrate “that reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted).

       Mr. Mendez-Zamora was indicted on four counts of drug trafficking. Pursuant to

an agreement with the Government, he pleaded guilty to one count of distributing more

than 50 grams of methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B)(viii), which carries with it a statutory minimum sentence of five years and a

statutory maximum sentence of forty years, see 21 U.S.C. § 841(b)(1)(B). At sentencing,

the District Court calculated the offense level based on the quantity of drugs involved in

all “relevant conduct,” see United States Sentencing Guidelines Manual (“U.S.S.G.” or

“Guidelines”) § 1B1.3, applied a two-level enhancement because Mr. Mendez-Zamora

played a leadership role in the offense, see U.S.S.G. § 3B1.1(c), and applied a three-level

deduction for his timely acceptance of responsibility, see U.S.S.G. § 3E1.1(b). This

resulted in an offense level of 37. The court sentenced Mr. Mendez-Zamora to serve 210

months’ imprisonment, the minimum term under the applicable Guidelines range. His

attorney filed a brief in accordance with Anders v. California, 386 U.S. 738, 744 (1967),

arguing there was no basis for appeal. A panel of this Court agreed; we upheld Mr.

Mendez-Zamora’s sentence on direct appeal and granted his counsel’s request to

withdraw. See United States v. Mendez-Zamora, 42 Fed. App’x 183 (10th Cir. 2002).

       Mr. Mendez-Zamora then filed a habeas petition under 28 U.S.C. § 2255 arguing

                                            -2-
that he received ineffective counsel in connection with his plea agreement, his sentencing,

and on appeal. The District Court issued a thorough Memorandum and Order on March

30, 2006 concluding that the record shows that no relief is warranted. The court

subsequently denied Mr. Mendez-Zamora’s petition for a COA, and he now appeals.

       In order to prevail on an ineffective assistance of counsel claim, a habeas petitioner

must show that his counsel’s conduct “fell below an objective standard of

reasonableness” and that such deficient performance resulted in prejudice to the

defense—that is, “there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Strickland v. Washington,

466 U.S. 668, 687–88, 694 (1984).

       After careful consideration of the record and the applicable law, we agree, for

substantially the same reasons set forth by the District Court, that Mr. Mendez-Zamora

has failed to make a substantial showing of the denial of a constitutional right. As to his

claim that his counsel did not fully explain the consequences of his guilty plea, the record

amply supports the District Court’s finding that Mr. Mendez-Zamora was not prejudiced

by any of his counsel’s alleged errors. Indeed, at the change of plea hearing, the District

Court specifically verified that Mr. Mendez-Zamora understood that his guilty plea did

not limit the court’s discretion to impose a sentence up to the statutory maximum of forty

years and that he would be sentenced under the Guidelines. See Hill v. Lockhart, 474

U.S. 52, 59 (1985) (in the context of a guilty plea, to show that counsel’s deficient

performance prejudiced the defense, the petitioner “must show that there is a reasonable

                                            -3-
probability that, but for counsel’s errors, he would not have pleaded guilty”). The District

Court also correctly concluded that there is no basis for Mr. Mendez-Zamora’s claim that

he received ineffective assistance during his sentencing hearing and on appeal.

Accordingly, we DENY Mr. Mendez-Zamora’s request for a COA and DISMISS the

appeal.

                                          ENTERED FOR THE COURT,



                                          Deanell Reece Tacha
                                          Chief Circuit Judge




                                            -4-